Jason Industries, Inc. 411 East Wisconsin Avenue, Suite 2100 Milwaukee, WI 53202 September 10, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Ms. Pamela Long Re: Jason Industries, Inc. Registration Statement on Form S-1 File No. 333-197412 Dear Ms. Long: The undersigned Registrant under the above-referenced Registration Statement hereby requests acceleration of the effective date of the Registration Statement to September 12, 2014 at 4:00 p.m., Eastern Time, or as soon thereafter as practicable. Sincerely, JASON INDUSTRIES, INC. By: /s/ William P. Schultz Name: William P. Schultz Title: General Counsel
